Title: To George Washington from Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 24 May 1781
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Washington, George


                        
                            Dear General
                            Richmond May 24th 1781
                        
                        the jonction of Lord Cornwallis with the other Army at peters Burg was an Event that from local Circumstances
                            and from thier so Great Superiority it was Impossible to prevent— it took place on the 20th and Having lost Every Hope to
                            Operate a timely stroke in Conjunction with the pennsylvanians, My ideas were Confined to defensive Measures—I therefore
                            Moved up to Richmond where precautions were taken to Remove every valuable property Either public or private.
                        By an officer that Was in Hallifax after Lord Cornwallis I find He Has not left any post at that place—it
                            Appears His Sick and Wounded Remained at Willmington and were Reimplaced by that Garrison. Reports Concerning His Numbers
                            are so Different that I cannot trust any thing But my Eyes—Untill such an Oppertunity offers, this is the Order of March in
                            Which it is Said His Lordship Crossed Roanoke—Clel tarleton’s Legion, Clel Hamilton’s Corps, 23d, 71st, 33d British
                            Regiments, 200 tories, an Hessian Regiment, the Light Infantry and Guards with six field pieces—I am told General Leslie
                            and General OHara are with Him.
                        I Have Received Successive and Repeated Accounts that a British Fleet of transports was Arrived at Hampton—they were Said to consist of 14 large Vessels, and 16 smaller ones under Convoy of three frigates—Mr Day D.Q.M. at
                            Williams Burg writes that on the 22d 12 Sails of large Ships a Sloop and a Schooner got under way opposite james town.
                            Those ships full of men, and some Horses on Board the Sloop—We Have no Accounts of Any Fleet having Sailed from Newyork.
                        Yesterday After Noon we Had an Heavy Rain which Colonel tarleton Improved in Surprising Some Militia in
                            Chesterfield County thirty of whom fell into His Hands.
                        this Morning at Nine ‘clock the Ennemy Moved from peters Burg toward City point And Burned the Bridge they
                            Had lately Constructed Over Appamatox—I have just Received Accounts that A Body of them Has Landed at Westover. These are
                            Said to Be the Men who Came up the River from Hampton, previous to which General Arnold Had Received a Small Reinforcement
                            from Portmouth.
                        To My Great Mortification I Have Heard this Morning that the pennsylvanians Are not so Near as I Had Been by
                            every account positively Assured—General Waïne writes me He will Hasten to our Support and I am
                            Confident He will Not Loose time at this Critical Moment—But Before He Arrives it is Impossible that 900 Continentals and
                            40 Horse with a Body of Militia By no Means so Considerable as they were Reported to Be and Whom it is so difficult to Arm,
                            Be with Any Advantage opposed to such a Superiority of forces such a Number of Cavalry to Which May Be added their very
                            prejudicial Command of the Waters.
                        Our Handfull of Men Being the point to which Militia May Be Collected, and the only Check However Small it is
                            that the Ennemy May Have in this State, it aught I think to Be Managed With a great deal of prudence As its preservation
                            is so very important to the fate of operations in Virginia. With the Highest Respect I Have the Honor to Be Your
                            Excellency’s Most Obedient Humble Servant

                        
                            Lafayette 
                        
                    